Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00224-CV

           TEXAS DEPARTMENT OF AGING AND DISABILITY SERVICES
                   dba San Antonio State Supported Living Center,
                                     Appellant

                                                v.

                                        Adrian COMER,
                                            Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI12399
                         Honorable Rosie Alvarado, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, we reverse the trial court’s order and
dismiss Appellee Adrian Comer’s suit against Appellant Texas Department of Aging and
Disability Services for want of jurisdiction. We tax costs of this appeal against Appellee Adrian
Comer.

       SIGNED January 24, 2018.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice